EXHIBIT 10.1
 
COMMON STOCK PURCHASE AGREEMENT


This Common Stock Purchase Agreement (the “Agreement”) made this 17th day of
March, 2014, among John C. Ngitew and Grace E. Parines (hereinafter the
“Seller”) and the persons indicated on the signature page hereto (collectively,
the “Buyer”), regarding the purchase of shares of common stock of Lingas
Resources, Inc., a Nevada corporation (the "Company"), and setting forth the
terms and conditions upon which the Seller will sell 145,000,000 shares (the
“Shares”) of common stock (the “Common Stock”) of the Company, individually
owned by Seller to Buyer.


WITNESSETH:


WHEREAS, the Company is a corporation subject to the reporting requirements of
Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the shares of Common Stock are eligible for quotation on the OTC QB
(the “OTCQB”) under the symbol “LGSR”;
 
WHEREAS, immediately following the closing of the purchase of the Shares, the
outstanding securities of the Company shall be 290,000,000 shares of Common
Stock;
 
WHEREAS, Buyer has agreed to purchase, and Seller has agreed to sell, the
Shares.


NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:


ARTICLE I
SALE OF SHARES


1.01          Sale. Subject to the terms and conditions of this Agreement,
simultaneous with the execution an deliver of this Agreement (the "Closing"),
the Seller shall sell, assign, transfer, convey and deliver to Buyer, and Buyer
shall purchase and acquire from the Seller, good and marketable title to the
Shares, free and clear of all pledges, hypothecations, mortgages, liens,
encumbrances, options, claims, equities and obligations to other persons of
every kind and character (collectively, "Liens"), except that the Shares will be
“restricted securities” as defined in the Securities Act of 1933, as amended
(the “Securities Act”). the Seller agrees to sell the Shares of Common Stock for
an aggregate purchase price of $21,750.00 (the “Purchase Price”). This is a
private transaction between the Seller and Buyer.


1.02          Deliveries by the Seller and the Company. At the Closing, the
Seller and the Company shall deliver to Buyer the following:


(a) Certificate(s) representing the Shares, signature medallion guaranteed, duly
endorsed by Seller, and all other documents, instruments and writings required
or requested by the Buyer and/or its counsel evidencing the transfer of the
Shares to Buyer, including confirmation from the transfer agent of the Company
of such transfer;
 
(b) A certificate issued by the Nevada Secretary of State as to the good
standing of the Company as of the date within two business days of the Closing;
 
(c) A true and complete copy of the Articles of Incorporation of the Company as
in effect as of the date of the Closing, certified by the Secretary of State of
Nevada;
 
 
1

--------------------------------------------------------------------------------

 
 
(d) A true and correct copy of the By-Laws of the Company as in effect as of the
date of the Closing, certified by the Secretary of the Company;
 
(e) Board Resolutions authorizing all transactions contemplated by this
Agreement, including, without limitation with respect to the appointment of the
officers and directors provided for in this Agreement;
 
(f) Copies of all federal and state tax returns filed by the Company;
 
(g) SEC EDGAR filing codes of the Company;
 
(h) Copy of CUSIP confirmation indicating current number;
 
(i) Certified list of stockholders from the transfer agent for the Company;
 
(j) All FINRA correspondence in connection with the forward stock split
effectuated June 2013;
 
(k) The Company’s original minute books containing the resolutions and actions
by written consent of the directors and stockholders of the Company and the
Company’s other original books and records, including the Company’s financial
and accounting records (including the Company’s general ledger), all banking
records and other regulatory filings and filing codes in whatever media they
exist, including paper and electronic media;
 
(l) Duly executed and notarized resignations of all of the Company’s officers
and directors, with the resignation of Mr. Ngitew as a director being effective
only 10 days after the filing and distribution of a Schedule 14f-1 Information
Statement; and
 
(m) All other documents, instruments and writings required by this Agreement to
be delivered by the Company at the Closing, all of the Company’s original books
of account and record, and any other documents or records relating to the
Company’s business requested by Buyer in connection with this Agreement.
 
1.03           Deliveries by Buyer. At the Closing, the Buyer shall deliver the
following to the Seller the Purchase Price, payable by wire transfer to the
escrow account of Glenn & Glenn.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES


The Seller hereby represents and warrant to the Buyer the following:


2.01           Organization. The Company is a Nevada corporation duly organized,
validly existing, and in good standing under the laws of that state and has full
power and authority to own, lease and operate its properties and to carry on its
business as now being and as heretofore conducted. The Company is not qualified
or licensed to do business as a foreign corporation in any other jurisdiction
and neither the location of its assets nor the nature of its business requires
it to be so qualified. There are no corporations, partnerships or other business
entities directly or indirectly controlled or owned by the Company.
 
The Company is a reporting company pursuant to Securities and Exchange
Commission (“SEC”) rules and regulations, and has filed timely all reports
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), including pursuant to Section 12(g), 13(a) or 15(d) thereof. (The
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”). The shares of Common Stock of the Company are currently quoted on the
Over-the-Counter QB. As of their respective dates, the SEC Reports comply in all
material respects with the requirements of the Exchange Act and the rules and
regulations promulgated thereunder and none of the SEC Reports contained an
untrue statement of a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. None of the statements made in any such SEC Reports
is, or has been, required to be amended or updated under applicable law (except
for such statements as have been amended or updated in subsequent filings prior
the date hereof). The Company has not received any communication from the SEC,
FINRA or any other regulatory authority regarding any SEC Report or any
disclosure contained therein.


2.02           Capital. The authorized capital stock of the Company consists of
2,610,000,000 shares of Common Stock, $0.001 par value, of which 290,000,000
shares of Common Stock are issued and outstanding, and no shares of Preferred
Stock are authorized. All outstanding shares of the Company are fully paid and
non-assessable, free of any Liens except for restrictions on transfer imposed by
federal and state securities laws. There are no outstanding subscriptions,
pre-emptive rights, options, rights, warrants, convertible securities, or other
agreements or commitments obligating the Company to issue or to transfer any
additional shares of its capital stock. None of the outstanding shares of Common
Stock of the Company are subject to any proxies, voting agreement, rights of
first refusal or any other kind of stock restriction agreements. The Seller is
the record and beneficial owner of the Shares. The Seller holds the Shares free
and clear of any Liens and has the absolute right to sell and transfer the
Shares to the Buyer as provided in this Agreement without the consent of any
other person or entity. Upon transfer of the Shares to Buyer hereunder, Buyer
will acquire good and marketable title to the Shares free and clear of any Lien,
other than applicable securities laws. The Seller acquired the Shares in a
lawful transaction as provided for in Exhibit A and in accordance with Nevada
corporate law and the applicable securities laws of the United States.


2.03           Financial Statements. The financial statements of the Company
included in the SEC Reports (the "Financial Statements") comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“U.S. GAAP”) applied on a consistent
basis throughout the periods indicated and with each other, except as may be
otherwise specified in such financial statements or the notes thereto and except
that the unaudited Financial Statements may not contain all footnotes required
by U.S. GAAP, and such Financial Statements fairly present the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated therein, subject to normal year-end audit adjustments. As of
their respective dates, the Financial Statements complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
2.04           Filings with Government Agencies. The Company files annual and
quarterly reports with the SEC and is current in all filings. The Company is a
"shell company", as defined in Rule 12b-2 of the Exchange Act. The Company has
made all filings with the State of Nevada that might be required and is current
in its filings and reporting to the State of Nevada.
 
2.05           Liabilities Etc. On the date hereof and as of the Closing date,
there are no liabilities, debts or obligations of the Company, whether accrued,
absolute, contingent or otherwise (the “Liabilities”) that are not reflected in
the Financial Statements. As of the Closing, the Company will have no
Liabilities, including without limitation, any obligations due to accountants,
lawyers, its transfer agent, Edgar agent or the auditors. The Company is not a
guarantor or indemnitor of any Liabilities of any other person, firm or
corporation.


2.06           Tax Returns. The Company has filed all federal, state and local
tax returns which are required to be filed by it, through and including the date
hereof and as of the Closing date, including, but not limited to, its federal
income tax returns and all taxes shown to be due thereon (together with any
applicable penalties and interest) have been paid. The Company has not incurred
any liability for taxes except in the ordinary course of business. The Company
has paid or provided adequate reserves for all taxes which have become due for
all periods prior to the date of this Agreement or pursuant to any assessments
received by it or which the Company is obligated to withhold from amounts owing
to any employee, creditor or other third party as at or with respect to any
period prior to the date of this Agreement. The federal income tax returns of
the Company have never been audited by the Internal Revenue Service. The Company
has not waived any statute of limitations in respect of taxes, nor agreed to any
extension of time with respect to a tax assessment or deficiency.
 
2.07           Ability to Carry Out Obligations. The Company and the Seller are
fully able, authorized and empowered to execute and deliver this Agreement and
any other agreement or instrument contemplated by this Agreement and to perform
their respective covenants and agreements hereunder and thereunder. This
Agreement and any such other agreement or instrument, upon execution and
delivery by the Seller and the Company (and assuming due execution and delivery
hereof and thereof by the other parties hereto and thereto), will constitute a
valid and legally binding obligation of the Seller and the Company, in each case
enforceable against each of them in accordance with its terms, The execution and
delivery of this Agreement by the Seller and the Company and the performance by
the Seller and the Company of their respective obligations hereunder will not
cause, constitute, or conflict with or result in (a) any breach or violation of
any of the provisions of, or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaws, or any other
agreement or instrument to which the Company or itsofficers, directors or the
Seller is a party, or by which they or their assets may be bound, nor will any
consents or authorizations of any party other than those hereto be required, (b)
an event that would cause the Company (and/or assigns) to be liable to any
party, or (c) an event that would result in the creation or imposition of any
Lienon any asset of the Company or upon the Shares, or (c) violate any law,
statute, ordinance, regulation, judgment, order, injunction, decree or award of
any court or governmental or quasi governmental agency against, or binding upon
the Seller and/or the Company or upon any of their respective properties or
assets.


2.08           Contracts, Leases and Assets. The Company is not a party to, or
bound by any contract, arrangement, commitment or understanding, including
without limitation any; (i) contractual obligation or contractual liability to
any officer, employee, stockholder, director, representative or agent thereof;
(ii) contract for the purchase or sale of any materials, products or supplies;
(iii) contract of employment with any officer or employee or any other person;
(iv) deferred compensation, bonus or incentive plan or agreement: (v) management
or consulting agreement; (vi) lease for real or personal property (including
borrowings thereon), license or royalty agreement; (vii) union or other
collective bargaining agreement; (viii) agreement, commitment or understanding
relating to the indebtedness for borrowed money; (ix) contract involving
aggregate payments or receipts of $1,000 or more; (x) contract relating to the
acquisition or sale of any business; or (xi) voting trust agreement or similar
stockholders' agreement. As of the Closing, the Company will not have any credit
card or bank account.
 
 
4

--------------------------------------------------------------------------------

 
 
No person holds a power of attorney from the Company or the Seller.


2.09           Compliance with Laws. Neither the Company nor the Seller are (i)
in violation of any judgment, order, injunction, award or decree which is
binding on any of them or any of their assets, properties, operations or
business which violation, by itself or in conjunction with any other such
violation, would materially and adversely affect the consummation of
the transaction contemplated hereby; or (ii) in violation of any law or
regulation or any other requirement of any governmental body, court or
arbitrator relating to him or it, or to his or its assets, operations or
businesses which violation, by itself or in conjunction with other violations of
any other law, regulation or other requirement, would materially adversely
affect the consummation of the transaction contemplated hereby. The Company has
complied in all material respects, with, and is not in violation of any,
federal, state, or local statute, law, and/or regulation applicable to the
Company. The Company has complied with all federal and state securities laws in
connection with the offer, sale and distribution of its securities. The Shares
being sold herein are being sold in a private transaction between the Seller and
the Buyer, and the Seller make no representations as to whether the Shares are
subject to trading restrictions under the Securities Act and rules promulgated
thereunder. No consents of any third parties, including, but not limited to,
governmental or other regulatory agencies, federal, state or municipal, are
required to be received by or on the part of the Company or the Seller for the
execution and delivery of this Agreement and the performance of their respective
obligations hereunder.


2.10           Litigation. Neither the Seller nor the Company is a party to any
suit, action, arbitration, or legal, administrative, or other proceeding, or
pending governmental investigation related to the Company or the Shares. To the
best knowledge of the Seller, there is no basis for any such action or
proceeding and no such action or proceeding is threatened against the Company.
The Company is not a party to or in default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality.


2.11           Conduct of Business. Prior to the Closing, the Company shall
conduct its business in the normal course, and shall not (without the prior
written approval of Buyer) (i) sell, pledge, or assign any assets, (ii) amend
its Articles of Incorporation or Bylaws, (iii) declare dividends, redeem or sell
stock or other securities (iv) incur any liabilities, except in the normal
course of business, or (v) acquire or dispose of any assets, enter into any
contract, guarantee obligations of any third party.


2.12           Trading. The shares of Common Stock are quoted on the OTCBB under
the symbol “LNGS” and the shares of Common Stock are eligible for deposit with
the DTC. Actual sales of shares of Common Stock have taken place in the
over-the-counter market and have been reported on the OTCQB. The Company has not
received any correspondence and/or notice (nor has any reason to believe it will
in the future receive) regarding the continued eligibility of the Common Stock
to be quoted on the OTCQB or deposited with the DTC.

 
2.13           Sarbanes-Oxley. Except as disclosed in the SEC Reports:
 
(a) The Company (i) makes and keeps accurate books and records and (ii) maintain
and has maintained effective internal control over financial reporting as
defined in Rule 13a-15 under the Exchange Act and a system of internal
accounting controls sufficient to provide reasonable assurance that (A)
transactions are executed in accordance with management’s general or specific
authorization, (B) transactions are recorded as necessary to permit preparation
of the Company’s financial statements in conformity with accounting principles
generally accepted in the United States and to maintain accountability for its
assets, (C) access to the Company’s assets is permitted only in accordance with
management’s general or specific authorization and (D) the recorded
accountability for the Company’s assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(b) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the Exchange Act), (ii) such
disclosure controls and procedures are designed to ensure that the information
required to be disclosed by the Company in the reports it will file or submit
under the Exchange Act is accumulated and communicated to management of the
Company, including its principal executive officer and principal financial
officer, as appropriate, to allow timely decisions regarding required disclosure
to be made and (iii) such disclosure controls and procedures are effective in
all material respects to perform the functions for which they were established.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) (i) The Company has not been advised of (A) any significant deficiencies in
the design or operation of internal controls that could adversely affect the
ability of the Company and each of its subsidiaries to record, process,
summarize and report financial data, or any material weaknesses in internal
controls and (B) any fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls of the
Company and each of its subsidiaries, and (ii) there have been no significant
changes in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.
 
(d) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with the
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.
 
2.14           Disclosure. Neither this Agreement, nor any certificate, exhibit,
or other written document or statement, furnished to the Buyer by the Seller
and/or the Company in connection with the transactions contemplated by this
Agreement contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary to be stated in order to
make the statements contained herein or therein not misleading.


2.15           Representations. With the exception of Section 2.02 and all
representations shall be true as of the Closing and all such representations
shall expire twelve (12) months after the Closing.

 
ARTICLE III
INVESTMENT INTENT


3.01           Transfer Restrictions. Buyer (and/or assigns) agrees that the
Shares being acquired pursuant to this Agreement may be sold, pledged, assigned,
hypothecated or otherwise transferred, with or without consideration
(“Transfer”) only pursuant to an effective registration statement under the
Securities Act, or pursuant to an exemption from registration under the Act.


3.02           Investment Intent. The Buyer is acquiring the Shares for his own
account for investment, and not with a view toward distribution thereof.


3.03           No Advertisement. The Buyer acknowledges that the Shares have
been offered to him in direct communication between him and Seller, and not
through any advertisement of any kind.


3.04           Knowledge and Experience. The Buyer acknowledges that he has been
encouraged to seek his own legal and financial counsel to assist him in
evaluating this purchase. The Buyer acknowledges that Seller have given him and
his counsel access to all information relating to the Company’s business that he
or any one of them has requested. The Buyer acknowledges that he has sufficient
business and financial experience, and knowledge concerning the affairs and
conditions of the Company so that he can make a reasoned decision as to this
purchase of the Shares and is capable of evaluating the merits and risks of this
purchase.
 
3.05           Restrictions on Transferability. (a) The Buyer is aware of the
restrictions of transferability of the Shares and further understands the
certificates shall bear the following legend.
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.
 
 
6

--------------------------------------------------------------------------------

 


(b) The Buyer understands that the Shares may only be disposed of pursuant to
either (i) an effective registration statement under the Securities Act, or (ii)
an exemption from the registration requirements of the Securities Act.


(c) The Company and/or Seller have neither filed such a registration statement
with the SEC or any state authorities nor agreed to do so, nor contemplates
doing so in the future for the shares being purchased, and in the absence of
such a registration statement or exemption, the Buyer may have to hold the
Shares indefinitely and may be unable to liquidate them in case of an emergency.

 
ARTICLE IV
INDEMNIFICATION
 
4.01           Claims Against the Company and the Seller.
 
(a) The Company and the Seller, jointly and severally, shall indemnify and hold
the Buyer harmless from and against any loss, damage or expense (including
reasonable attorneys' fees) suffered by the Buyer and caused by or arising out
of any claim made against the Company:
 
(i) for any broker's or finder's fee or any similar fee, charge or commission
incurred by the Company and/or the Seller prior to or in connection with this
Agreement or the transaction contemplated hereby;
 
(ii) for any foreign, Federal, state or local tax of any kind arising out of or
by reason of the existence or operations of the Company and/or the Seller prior
to the Closing, including, without limitation, any payroll taxes owed by the
Company on account of compensation paid to any employee of the Company prior to
such date;
 
(iii) in respect of any salary, bonus, wages or other compensation of any kind
owed by the Company to its employees for services rendered on or prior to the
Closing;
 
(iv) for any damages to the environment caused by or arising out of any
pollution resulting from or otherwise attributable to the operation of the
business of the Company prior to the Closing;
 
(v) in respect of any payable of the Company incurred prior to the Closing;
 
(vi) in respect of any Liability or indebtedness for borrowed money or otherwise
incurred on or before the Closing, including, without limitation, with respect
to the execution and performance of this Agreement; and
 
(vii) for expenses required to be borne by the Company and/or the Seller under
the provisions of this Agreement.
 
(b) Other Matters. The Company and the Seller, jointly and severally, shall also
indemnify and hold the Buyer harmless from and against any loss, damage or
expense (including reasonable attorneys' fees) suffered by the Buyer and caused
by or arising out of (i) any breach or default in the performance by the Company
and the Seller of any covenant or agreement of the Company and the Seller
contained in this Agreement, (ii) any breach of warranty or inaccurate or
erroneous representation made by the Company and the Seller herein or in any
Exhibit, certificate or other instrument delivered by or on behalf of the
Company and the Seller pursuant hereto, and (iii) any and all actions, suits,
proceedings, claims, demands, judgments, costs and expenses (including
reasonable legal and accounting fees) incident to any of the foregoing.
 
 
7

--------------------------------------------------------------------------------

 
 
4.02           Claims Against the Buyer. The Buyer shall indemnify and hold
harmless the Seller from and against all loss, damage or expense (including
reasonable attorneys' fees) suffered by the Seller and caused by or arising out
of (i) any breach or default in the performance by the Buyer of any covenant or
agreement of the Buyer contained in this Agreement, (ii) any breach of warranty
or inaccurate or erroneous representation made by the Buyer herein or in any
certificate or other instrument delivered by or on behalf of the Buyer pursuant
hereto and (iii) any and all actions, suits, proceedings, claims, demands,
judgments, costs and expenses (including reasonable legal and accounting fees)
incident to the foregoing.
 
4.03           Indemnification Non-Exclusive. The foregoing indemnification
provision is in addition to, and not derogation of any statutory, equitable or
common law remedy any party may have for breach of representation, warranty,
covenant or agreement.
 
ARTICLE V
MISCELLANEOUS


5.01           Captions and Headings. The article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.


5.02           No Oral Change. This Agreement and any provision hereof, may not
be waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


5.03           Non Waiver. Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.


5.04           Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.


5.05           Entire Agreement. This Agreement, including any and all
attachments hereto, if any, contain the entire Agreement and understanding
between the parties hereto, and supersede all prior agreements and
understandings.


5.06           Partial Invalidity. In the event that any condition, covenant or
other provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of
this Agreement and shall in no way affect any other condition, covenant or other
provision of this Agreement. If such condition, covenant or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.


5.07           Counterparts. This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Facsimile
signatures will be acceptable to all parties.
 
 
8

--------------------------------------------------------------------------------

 


5.09           Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, or on the second day if faxed, and properly addressed or faxed as
follows:

 
If to the Seller, as follows:


By email to: lingas@yourmail.bz


With a copy to: rglenn@glennandglenn.com


If to the Buyer, as follows:


Xxx
Xxx
xxx


With a copy to: david@dlubinassociates.com



5.10           Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personals, successors and assigns of each of the parties
to this Agreement.


5.11           Effect of Closing. All representations, warranties, covenants,
and agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement.


5.12           Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.
 
5.13           SEC Filings. The Company shall file with the SEC all required
forms and disclosure items in a timely manner (which forms and disclosure items
must be approved by legal counsel to the Company and the Buyer prior to filing
and/or disclosure) required and/or relating to this Agreement or otherwise.
 
5.14           Public Announcements. No party hereunder shall, without the
express prior written consent of the Buyer make any announcement or otherwise
disclose any information regarding this Agreement and/or the transactions
contemplated hereby other than as required by law or otherwise deemed advisable
in counsel's opinion to ensure compliance with public disclosure requirements
under the federal securities laws; provided, however, that the parties hereto
agree that the Company, following the Closing, shall file a Current Report on
Form 8-K with the SEC in the period proscribed by applicable law.
 
 
9

--------------------------------------------------------------------------------

 
 
In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written.


Seller
 



 
/s/ John C. Ngitew   
John C. Ngitew
 
/s/ Grace E. Parines   
Grace E. Parines
 
Buyer
 



 
/s/ Eric Hagen   
Eric Hagen, 49,000,000 shares
 
/s/ Jonathan Hunt
Jonathan Hunt, 48,000,000 shares
 
/s/ Steve Brandt 
Steve Brandt, 48,000,000 shares


 
 
 
10

--------------------------------------------------------------------------------